      Case 3:18-cv-08176-DJH Document 100 Filed 10/30/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                        No. CV-18-08176-PCT-DJH
10                  Plaintiff,                        ORDER
11   v.
12   Tate’s Auto Center of Winslow
     Incorporation, et al.,
13
                    Defendants.
14
15         The Court is in receipt of the parties’ Joint Discovery Dispute (Doc. 98). The FTC’s
16   position is that Defendants have failed to produce the following documents/information:
17   (1) Consumer deal jackets identified in the FTC’s Seventh and Eighth Supplemental MIDP
18   Disclosures on October 18, 2019; (2) Corporate Defendants’ 2018 financial statements; (3)
19   Ms. Tate’s updated responses to the FTC’s First Set of Interrogatories based on her 2018
20   tax returns; and (4) sworn responses to several of the FTC’s interrogatories that remain
21   unverified.   Defendants, however, contend that they will produce updated financial
22   statements for Corporate Defendants and Ms. Tate by close of business on October 30,
23   2019, and that they will produce all outstanding verifications to interrogatories by
24   November 6, 2019. The Court expects Defendants to meet these deadlines. Furthermore,
25   the Court reminds the parties that pursuant to Rule 26(e) they have a duty to supplement
26   discovery even after discovery closes.
27         As to the FTC’s request for deal jackets for the 200 consumers identified by the
28   FTC on October 18, 2019. Defendants represent that they have agreed to provide these
      Case 3:18-cv-08176-DJH Document 100 Filed 10/30/19 Page 2 of 2



 1   deal jackets; however, it was impossible for them to produce the requested deal jackets by
 2   the fact discovery deadline of October 30, 2018. Defendants do not request an extension
 3   to the discovery deadline and have not provided a date by which they expect to be able to
 4   produce these documents.      As the parties’ expert disclosure deadline is looming,
 5   Defendants shall produce the identified deal jackets on or before November 13, 2019.
 6         Accordingly,
 7         IT IS ORDERED that Defendants shall produced Corporate Defendants’ 2018
 8   financial statements and Ms. Tate’s updated responses to the FTC’s First Set of
 9   Interrogatories based on her 2018 tax returns by 5:00 pm MST on October 30, 2019.
10         IT IS FURTHER ORDERED that Defendants shall produce all outstanding
11   verifications to interrogatories on or before November 6, 2019, and all identified consumer
12   deal jackets on or before November 13, 2019.
13         Dated this 30th day of October, 2019.
14
15
16                                               Honorable Diane J. Humetewa
17                                               United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                -2-
